PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/257,646
Filing Date: 6 Sep 2016
Appellant(s): Fluid Handling LLC



__________________
William J. Barber
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Regarding claim 1: 
(A) The Appellant argues the proposed combination does not teach all limitations of the claim since Pawlicki does not disclose “an upper cutwater … that is greater than and not equal to a lower cutwater” (Appeal Brief filed 12/07/2021, henceforth referred to as “Appeal Brief”: first paragraph of page 11). 
(i) The Examiner notes that no such limitation is claimed. Specifically, claim 1 requires that “the upper cutwater throat area … be greater than and not equal to the lower cutwater throat area” and “an upper cutwater passage area that is greater than and not equal to a corresponding lower cutwater passage area”; however, the claim makes no requirement that the “upper cutwater”, in general and with unclear scope, be “greater than and not equal to a lower cutwater”. 
(ii) In the volute for a pump of the proposed combination, the angle α of Pawlicki has been modified through routine optimization of a result effective variable to achieve optimal radial force characteristics for a particular pump housing and impeller combination (Bross: Col 5 Lns 60-67). One of ordinary skill in the art would immediately understand that this modification would further necessitate (due to the upper cutwater passage now having a higher proportion of flow; evidenced by La Bour: Page 2, Col 1 Lns 21-31; see also rejection of claim 1 in Final Rejection mailed 06/07/2021, Paragraph [a][ix] for further explanation) balancing of cutwater passage areas in order to equalize pressure and flow around the impeller and avoiding useless work to be done on the working fluid (La Bour: Page 2, Col 1, Lns 21-30) to ensure that the flow velocities of the upper and lower cutwater passages are the same when combined at the outlet, to avoid wasteful shock between the flows mixing (La Bour: Page 2, Col 1, Lns 16-20). 
(iii) The above described balancing is accomplished in the proposed combination through resizing of the upper and lower cutwater throat areas (see La Bour: Page 2, Col 1, Lns 8-12 wherein throats are “suitably proportioned”) through routine optimization of a result effective variable to avoid wasted work and reduced efficiency (La Bour: Page 2, Col 1, Lns 26-31). As the upper cutwater passage of the proposed combination receives more flow than the lower cutwater passage, when optimized to ensure equal flow discharge velocities of the cutwater passages as described above, the upper cutwater passage and throat areas of the proposed combination must be larger than the respective lower cutwater passage and throat areas. 

(B) The Appellant argues that the “reasoning in the office action points to features of the twin volute pump shown in Figures 5-7” and makes further arguments against the twin volute pump disclosed in Figures 5-7 of Pawlicki (Appeal Brief: first paragraph of page 11 through last paragraph of page 12). 
(i) The Examiner notes the current rejection of the claim does not rely upon Figures 5-7 of Pawlicki and therefore Appellants arguments against structural features disclosed in Figures 5-7 of Pawlicki are moot. 
(C) The Appellant argues the proposed combination cannot teach all limitations of the claim as Bross discloses “a multipartite rib … separated by one or more gaps” and therefore “is structurally and functionally different from the claimed invention” (Appeal Brief: first paragraph of page 13 through last paragraph of page 14). 
(i) The Examiner respectfully disagrees. The teachings of Bross are only relied upon to teach that the angle α between the upper cutwater and lower cutwater may be changed to account for particular spiral shapes of the housing and different impellers of the pump (Bross: Col 5 Lns 60-63) to reduce the radial force characteristic (Bross: Col 2 Lns 2-4), thereby establishing the angle α as a result effective variable for which the Appellant has made no disagreeing argument. Routine optimization of a result effective variable, in this case for the purpose of achieving optimal radial force characteristics for a particular pump housing and impeller combination, requires only ordinary skill in the art and is equally applicable to cutwaters having single or multipartite cutwater ribs. 

(D) The Appellant argues that the proposed combination cannot teach all limitations of the claim since La Bour teaches a lower cutwater and an upper cutwater “that are substantially equal to each one another”, “upper and lower cutwater throat areas at the pump’s discharge … which is also very different from the claimed invention”, and “passageways 97, 98 … that are substantially equal to each other” (Appeal Brief: first paragraph of page 15 through top of page 16). 
(i) The Examiner respectfully disagrees. As previously described above, La Bour makes it clear that the end of passages should be balanced such that the respective discharges of the upper and lower cutwater passages are parallel and have the same velocity for the purpose of minimizing shock (Page 2 Col 1 Lns 14-20) which, when incorporated into the proposed combination, results in the end passage of the upper cutwater passage being larger than the end passage of the lower cutwater passage (see Final-Rejection mailed 06/07/2021, Paragraph [a][ix]); and further teaches that the throat of each passageway is sized (“throat which is suitably proportioned”; Page 2, Col 1, Lns 10-11) such that maximum velocity of each passage occurs at the throat for which improper sizing results in wasted work on the fluid which reduces efficiency (Page 2 Col 1 Lns 26-31), establishing the throat areas as result effective variables for which the Appellant has made no disagreeing argument. Routine optimization of a result effective variable, in this case to avoid wasted work and reduced efficiency, requires only ordinary skill in the art. 

(E) The Appellant argues that Bross teaches away from the proposed combination since Bross cites Pawlicki’s design as having problems solved by using “the multipartite rib with the at least two rib parts” and therefore the proposed combination cannot teach all structural limitations of the claim. 
(i) The Examiner respectfully disagrees. As previously described, Bross is only relied upon to establish the angle α as a result effective variable and the structure of Bross’ embodiments were not incorporated into the proposed combination. There is no disclosure nor teaching in the prior art that would suggest that Pawlicki would not also benefit from routine optimization of the result effective variable angle α for the purpose of achieving optimal radial force characteristics for a particular pump housing and impeller combination, with routine optimization of a result effective variable requiring only ordinary skill in the art. In fact, Bross’ citation of the invention of Pawlicki appears to strengthen the Examiner argument as the invention of Bross is merely an optimized modification of the invention of Pawlicki (Bross: Col 1 Lns 23-26, Col 2 Lns 8-9 & 14-16, and Col 5 Lns 60-67).

Regarding claims 3-6:
(A) The Appellant relies upon the above aforementioned arguments regarding claim 1 to argue that claims 3-6 are allowable. 
(i) The Examiner respectfully disagrees for the same above aforementioned reasons regarding claim 1. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.